Citation Nr: 1648263	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-07 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a disability manifested as vertigo.

(This issue of entitlement to payment or reimbursement of unauthorized private ambulance transportation from the Veteran's residence to the Fresno, California Veterans Affairs Medical Center (VAMC) on March 31, 2010 is the subject of a separate Board of Veterans' Appeals decision issued this same date).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active military service from September 1957 to August 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs Regional Office in Oakland, California.

On June 30, 2015, the Board issued a decision denying the Veteran's claim for service connection for positional vertigo.  However, the Board had not reviewed a newly submitted private medical opinion that had been received by the Board earlier in June 2015.  The newly submitted evidence was associated with the Veteran's claims file.  Consequently, the Board vacated the June 30, 2015 Board decision and then reissued the decision on July 24, 2015 with consideration of the newly submitted evidence.

The Board observes, however, prior to the July 24, 2015 Board decision, the Veteran filed a Notice of Appeal (NOA) with the United States Court of Appeals for Veterans Claims (Court) on July 20, 2015.  Consequently, in an October 2015 Order, the Court vacated the June 30, 2015 decision and remanded the matter to the Board for development consistent with the parties' October 2015 Joint Motion for Remand (Joint Motion), to include an order to vacate the July 24, 2015 decision.  In November 2015, the Board vacated the July 24, 2015 decision in its entirety due to lack of jurisdiction.  38 C.F.R. § 20.904.

Regarding representation, the Board notes that the Veteran was originally represented in this matter by California Department of Veterans Affairs (as reflected in a December 2011 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In December 2015, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of private attorney Daniel G. Krasnegor.  The Board recognizes the change in representation.

Finally, in September 2016, the Veteran submitted additional evidence without a waiver of initial agency of original jurisdiction (AOJ) consideration.  As the Veteran's substantive appeal in this case was filed before February 2, 2013, remand for this case for AOJ consideration of this new evidence would ordinarily be necessary.  See 38 C.F.R. § 20.1304 (c).  The Board notes, however, to the extent that the claim is being granted, no prejudice to the Veteran will result in proceeding without a waiver.

This appeal is processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2016). 


FINDING OF FACT

A disability manifested as vertigo is reasonably shown to have had its onset during service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a disability manifested as vertigo have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 U.S.C.A. § 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303 (d); Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Factual Background

The Veteran submitted his claim for service connection for vertigo in September 2010.  On this VA Form 21-526 he did not indicate when the disability began or when he was treated.    

A review of the Veteran's service treatment records reveal a June 1960 entry in which the Veteran complained of dizziness since the day before.  The examiner indicated that the Veteran had possible early labyrinthitis.  The Board notes that the Veteran filled out a Report of Medical History (RMH) in July 1960 in preparation for discharge from service and he reported that he had experienced dizziness or fainting spells.      

A March 31, 2010 VA emergency room record notes that the Veteran had developed dizziness in supine position off and on for over 20 years.  It was noted that the episodes of dizziness lasted for a short time and were not associated with nausea or vomiting.  He reported that he had had recurrent dizziness off and on for the past 10 days.  The Veteran reported that he had had a similar episode when he was 19 years old when he was in service and was told to have inner ear disease.  

A June 2010 VA otolaryngology consult noted that the Veteran had a long history of transient dizziness, usually provoked by positional change.  Duration was reported to be for a few seconds, never lasting longer.  The impression was benign paroxysmal positional vertigo.  The Veteran did not feel that he needed treatment for his symptoms.  

In a November 2010 letter, the Veteran asserted that since leaving the Army he would get dizziness about three times a year.  He said that it would last for one day at most and go away.  He stated that it had gotten worse in the last year.  He reported that he functioned okay when he was up or in bed, it was when he gets up or lies down that he gets momentarily dizzy.  

On VA contract compensation and pension examination in July 2011, the Veteran reported that in service he had a single episode of objective vertigo that was severe, associated with nausea and vomiting, which lasted at least five days.  He stated that it resolved entirely with no symptoms of dizziness until 10 or 15 years following his discharge.  He reported that subsequently he has had multiple episodes of positional vertigo associated with lying down, turning to the left, and occasionally with some mild orthostatic change.  The Veteran stated that the symptoms lasted up to 10 minutes.  

The examination revealed no abnormalities other than bilateral hearing loss.  The examiner noted that the symptoms as described by the Veteran during service suggested the occurrence of acute labyrinthitis or vestibular neuronitis with no subsequent symptoms of dizziness whatsoever for 10 to 15 years following that time, and no reported hearing loss as a result of the attack.  The examiner noted that the Veteran's present symptoms are that of brief positional vertigo which does not appear to be related to his initial severe episode.  Although some residual positional vertigo secondary to vestibular neuronitis is possible, the examiner believed that the Veteran's current symptoms of vertigo are less likely than not caused by or a result of military service.  

At his May 2015 hearing, the Veteran reported that he first experienced vertigo in service while on guard duty.  He said that the next morning he went to see the doctor and his vertigo was so bad that he started throwing up.  He reported that he was given pills and three days of staying in the barracks.  He said that the vertigo resolved during that time.  The Veteran testified that this was the last time he had vertigo for years.  He stated that after he got out of service he did not have vertigo anymore until the mid or late 1990's.  Thereafter he would get it occasionally.  It would come two or three times a year and would last a few days and then go away.  He said that now he experiences vertigo every day.  He reported that it lasts a few minutes and then it goes away.  He does not have vomiting with it.

In a June 2015 letter, the Veteran's primary care physician stated that it was his professional opinion that the Veteran's current issues with vertigo are the same as those experienced while serving in the Army, which was at that time diagnosed as labyrinthitis.  The Board noted in its July 2015 opinion, that the June 2015 physician provided no underlying reasons for his opinion, but instead, merely stated his conclusion.  The Board found that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  The Board observed that it must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, given the lack of reasoning in the private opinion, the Board found it to be of significantly less probative value than that expressed and explained by the July 2011 VA contract examiner.

In its July 2015 decision, the Board also found an internet article submitted by the Veteran in June 2015 to be of little probative value.  It stated that some viruses that have been associated with vestibular neuritis or labyrinthitis can go dormant in the nerve only to flare up again at any time.  The Board found that this was not significant evidence in support of the Veteran's claim because the record indicated that the Veteran currently had positional vertigo and did not indicate that he currently had vestibular neuritis or labyrinthitis.  The Board noted that the article also stated that labyrinthitis may cause endolymphatic hydrops (abnormal fluctuation in the inner ear fluid called endolymph) to develop several years later.  The Board noted that the record did not indicate that the Veteran had endolymphatic hydrops.  Furthermore, the Board afforded the medical opinion provided by the VA contract physician who examined the Veteran and concluded that the Veteran's current vertigo disorder was unrelated to service to be evidence of significantly greater weight than the general treatise type evidence provided by the Veteran from the internet.  

As previously discussed, the Court vacated the June 2015 Board decision and remanded this issue back to the Board for further development consistent with the parties' October 2015 Joint Motion.  The Veteran submitted additional evidence in September 2016, specifically a July 2016 private medical opinion.

In a July 2016 opinion, T.R.C., MD indicated that she had reviewed the Veteran's entire file.  Dr. T.R.C. opined that it is at least as likely as not that the Veteran's present diagnosis of vertigo is related to his in-service symptoms of vertigo.  She noted the in-service diagnosis of "possible early labyrinthitis" and essentially reasoned, in part, that Labyrinthitis is an inflammation of the inner ear generally caused by a viral infection.  Dr. T.R.C. also indicated that other common causes include Benign Paroxysmal Positional Vertigo (BPPV) which is caused by otoliths in the semicircular canals of the inner ear, migraine headache, Meniere's disease, and trauma.  The examiner indicated that distinguishing between these causes of vertigo on initial presentation can be difficult, and generally relies on history of typical symptoms, and the presence or absence of suggestive neurologic exam findings.  She noted, in her professional clinical experience, it is often difficult to determine the cause of a first presentation of vertigo, but the underlying cause declares itself by the presence or absence and character of recurrent episodes.

The examiner noted that given this clinical uncertainty on initial presentation of vertigo, it was impossible to determine the cause of the Veteran's initial vertigo episode in June 1960 from the scant military medical records.  She noted that the Veteran asserts that he had a significant history of recurrent, self-limited vertigo events beginning shortly after his discharge from the Army and lasting until the present day.  And, the Veteran reports episodes that were positional, self-limited, and recurred, on average, three times per year.  The examiner noted that it was common that the Veteran's symptoms have become more debilitating with age. The examiner noted that in March 2010, the Veteran had a more severe episode of his usual vertigo symptoms and received a diagnosis of BPPV.  She observed that the Veteran's follow up with his primary physician in June 2010 confirmed the diagnosis of BPPV.  The examiner indicated that from this clinical history of recurrent, positional, self-limited vertigo from 1960 to the present-day, along with a clear diagnosis of BPPV, it is clear that the Veteran's initial episode of vertigo in 1960 was more likely than not his first presentation of BPPV.  The examiner noted that the Veteran clearly describes the symptoms he has been experiencing since his discharge are the same as the symptoms he originally had while serving on active duty in 1960.

The physician acknowledged the June 2011 VA opinion.  And while she concurred with the VA examiner's distinction between vertigo caused by inner ear inflammation such as labyrinthitis or neuronitis, and BPPV which is generally caused by otoliths; she respectfully disagreed with the VA examiner's conclusion that the Veteran's vertiginous episode in 1960 was, in fact, labyrinthitis or neuronitis.  She indicated that severity is not a determining factor in distinguishing between these diagnoses, and that she has personally taken care of several patients with BPPV so severe that they require hospital admission to control their symptoms.  She noted that the Dix-Halpike maneuver is a physical examination maneuver which can confirm BPPV, however, such maneuver was not done during the Veteran's initial presentation in 1960.  She also noted that another test, head-thrust test, which is recommended by current medical literature, also was not performed during the Veteran's initial episode.

Dr. T.R.C. concluded that BPPV frequently follows a clinical course similar to the Veteran's, with regular but sporadic recurrent episodes over the years.  She noted that in one recent study, BPPV had an overall recurrence rate of 22 percent, and it was noted that a poor prognostic factor was a prior episode of labyrinthitis.  The examiner indicated that while the service treatment record was not adequate to determine what, exactly, was the cause of the Veteran's initial episode of vertigo in 1960, it was more likely than not that his current vertigo symptoms are related to his military service.  She stated that based on her clinical experience and a review of the medical literature, she believes that the most likely scenario is that the initial episode and all subsequent episodes were BPPV.  The examiner also noted that it was also possible, however, that the initial episode was labyrinthitis, which then led to recurrent and more severe BPPV.  Dr. T.R.C. concluded and reiterated that with either of these scenarios, it is more likely than not that the Veteran's current vertigo symptoms are related to the initial episode of vertigo he suffered in 1960 while serving on active duty.

Analysis

The Veteran contends, in essence, that he experienced vertigo while he was on active duty and has experienced vertigo symptomatology since that time. 

It is not in dispute that the Veteran has a current disability manifested by vertigo. Therefore, the first element of service connection, a current disability, is established.

It is also not in dispute that, during his active duty service, he was seen for vertigo symptomatology.  Therefore, the second element of service connection, an in-service event or injury, is also established.

Finally, turning to the third element, the Board observes that an adequate June 2011 VA examination report indicates that the Veteran's current disability was unrelated to the in-service event.  However, the July 2016 private opinion report indicates that the Veteran's current disability was more likely than not related to his military service.  This report clearly reflects consideration of the lay statements of record, including the Veteran's contentions that his disability began in service; as well as the June 2011 VA examiner's findings; and provides adequate rationale supported by the service treatment records and the Veteran's post-service medical history; as well as current medical literature.  Furthermore, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board accords the greatest probative weight to the private opinion provided in July 2016.  Accordingly, the third element of service connection, a causal link between the current condition and military service, is also established.

Resolving reasonable doubt in the Veteran's favor (as required, see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that the evidence reasonably shows that the Veteran has a current chronic disability as manifested by vertigo that was incurred in service.  See 38 C.F.R. § 3.303 (a).  All of the requirements for establishing service connection are met; service connection for a disability manifested as vertigo is warranted.


ORDER

Service connection for a disability manifested as vertigo is granted.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


